Madden, Judge,
dissenting:
Section 12 of the Veterans’ Preference Act provides:
* * * when any or all of the functions of any agency are transferred to, * * * some other agency, * * * all preference employees in the function or functions transferred * * * shall be first transferred to the replacing agency, * * * for employment in positions for which they are qualified, before such agency * * * shall appoint additional employees from any other source for such positions.
On June 30, 1949, the personnel, functions, and records of the War Assets Administration were transferred to the General Services Administration, which was that day created. The fact that the transfer was for liquidation purposes does not seem important, since the purpose of the War Assets Administration had been liquidation. On that day the plaintiff was on annual leave from the War Assets Administration, a status which he would occupy until some time in December.
The Civil Service Commission held that because the plaintiff was not at work on June 30,1949, the quoted language of section' 12 gave him no rights. I see no reason for such a narrow construction of section 12. It is not, after all, an interference with the freedom of management of administrators to say to them that if functions are transferred to their administration, those who have been performing those functions should get the jobs of performing them in the new agency.
An employee on annual leave, even if he has received a notice that his employment and pay will be terminated at the expiration of his leave, is still a Government employee, and is being paid only because he is a Government employee. A normal reading of section 12 would give him the rights created by that section.